Exhibit 99.1 YAMANA PROVIDES NOTICE OF THIRD QUARTER 2 TORONTO, ONTARIO, September 29, 2014– YAMANA GOLD INC. (TSX: YRI; NYSE: AUY) (“Yamana” or “the Company”) will release its third quarter 2014 results after market close on October 29, 2014 followed by a conference call and webcast on October 30, 2014 at 8:30 a.m. ET. Q3 2014 Conference Call Information: Toll Free (North America): 1-866-225-0198 Toronto Local and International: 416-340-2218 Webcast: www.yamana.com Conference Call REPLAY: Toll Free (North America):
